Dunn and Cartwright, JJ., dissenting: Community Consolidated School District No. 154 was constituted out of the territory of original school districts Nos. 30, 32 and 33, by virtue of an election held on August 23, 1920. The petition charged that before that time district No. 30 had been consolidated with districts Nos. 31 and 49 so as to form Consolidated School District No. 152 pursuant to an election held on August 7, 1920, in accordance with the provisions of section 121a of the School law, and that school district No. 33 had been consolidated with school district No. 34 so as to form Consolidated School District No. 153 pursuant to an election held on August 21, 1920, in accordance with the provisions of section 121a of the School law. The information set forth at length the proceedings under section 121a resulting in the formation of the Consolidated School Districts Nos. 152 and 153. By these consolidations districts No. 30 and No. 33 ceased to exist as school districts but became a part of the consolidated districts, respectively, and it was claimed, therefore, that the territory comprising Community Consolidated School District No. 154 was not composed of territory bounded by school district lines. So far as this part of the information is concerned the plea states: “That the territory comprising Community Consolidated School District No. 154, or any part thereof,is not in any other consolidated school district; that the records of the Macon county clerk’s office, the Macon county superintendent’s office or the recorder of deeds’ office did not at the time of the organization election herein above set forth, or at any time since the date of said election, show that said territory, or any part thereof, is organized as consolidated district 152 or 153, as is alleged in the petition for leave to file an information and in the information filed herein; that, in fact, there was at the time of the filing of the petition to organize said district above mentioned or the holding of the election above mentioned, or at the time of the filing of this suit, no record, returns, report, papers or memorandum of any kind or character on file in any of said offices, or in any other place of public record in said Macon county, of the organization of any school district embracing or including the territory above described or any part thereof.” This plea does not answer the charge in the information that original school districts Nos. 30 and 33 had ceased to exist and become a part of consolidated districts Nos. 152 and 153. The averments of the information show the consolidation of the original school districts and the legal organization of school districts Nos. 152 and 153. The plea does not deny that the acts alleged to have been done in the formation of the consolidated districts did occur. If they did occur, then original districts Nos. 30 and 33 ceased to exist, the consolidated districts Nos. 152 and 153 were legally organized, and the territory composing district No. 30 and district No. 33 became a part of the new consolidated districts. The statement of the plea that the territory comprising Community Consolidated School District No. 154, or any part thereof, is not in any other consolidated school district is a mere statement of the conclusion of the pleader, not founded upon any fact alleged and not denying any fact stated in the information. The statement that the records of the Macon county clerk’s office, the county superintendent’s office and the office of the recorder of deeds did not show that the territory, or any part thereof, was organized as consolidated district No. 152 or No. 153, and that no record, returns, report, papers or memorandum of any kind was on file in any of said offices, or any other place of public record in Macon county, of the organization of any school district embracing or including the territory above described, or any part thereof, is immaterial. There is nothing in the statute which requires any such record preliminary or as a condition precedent to the organization of a consolidated school district under section 121a of the School law. The provision of paragraph (c) of that section is, that upon the election called in the manner required by paragraph (b), if in each school district the majority of the votes upon the proposition shall be in favor of the consolidation such district shall be consolidated. No record, return, report or paper of any kind is required to be filed in any office or other place of public record in the county. An election called in the manner required by the section, resulting favorably to the consolidation in each of the school districts affected, automatically effects the consolidation. The statute requires the trustees of schools, on dividing a township into school districts, to cause a map of the township to be prepared on which the districts shall be designated by their respective numbers, and when a change shall be made in the boundaries of the school district, that a statement of such change in the map shall be delivered to the county clerk, and makes it the duty of the county clerk to file such statement, and all papers relating thereto, and record them. The filing of such a map, however, is not a prerequisite to the formation of a district. As said in School Directors v. School Directors, 73 Ill. 249, it is in nowise connected with the formation of the district, but its obvious purpose is to enable the county clerk to correctly extend the taxes levied by the directors in the various districts. It is further said: “That there should be such a map filed for that purpose is true, but if not filed, and the clerk were to extend the taxes on the property in districts from the records of the board of trustees, it would not form a valid objection to the tax thus levied, nor can it to the legal and valid organization of a school district that the map is not properly made or filed.” It was so held again in School Directors v. School Directors, 135 Ill. 464. In our judgment the demurrer to the plea was properly sustained and the judgment of the circuit court should be affirmed.